COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN RE: DISH NETWORK L.L.C. AND                  §               No. 08-18-00214-CV
  ECHOSPHERE L.L.C.,
                                                  §          AN ORIGINAL PROCEEDING
                        Relators.
                                                  §                 IN MANDAMUS

                                                  §

                                              §
                                            ORDER

       The Court has this day considered the Relators’ emergency motion for stay of underlying

proceedings and concludes that the motion should be GRANTED. The 243rd District Court of El

Paso County, Texas is ordered to stay all proceedings, including pre-arbitration discovery, in cause

number 2016-DCV-2745, styled Yvette Delgado v. Dish Network L.L.C. and Echosphere L.L.C.,

pending resolution of this original proceeding or further order of this Court. Further, the Court has

determined that no action will be taken on the Relators’ Petition for Writ of Mandamus pending a

response from the Real Party in Interest. The response is requested to be filed on or before

December 30, 2018.

       IT IS SO ORDERED this 30th day of November, 2018.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.